Exhibit 10.1

EXECUTION VERSION

CONSENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT
FACILITY

THIS CONSENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR SECURED
CREDIT FACILITY (this “Agreement”) is dated as of June 1, 2019, among
TRANSMONTAIGNE OPERATING COMPANY L.P. (the “Borrower”), each of the Lenders (as
defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders (the “Agent”).

W I T N E S S E T H  :

WHEREAS, the Borrower, certain banks and other lenders party thereto (the
“Lenders”), and the Agent executed and delivered that certain Third Amended and
Restated Senior Secured Credit Facility dated as of March 13, 2017, as amended
by that certain First Amendment to Third Amended and Restated Senior Secured
Credit Facility dated as of December 14, 2017, and by that certain Second
Amendment to Third Amended and Restated Senior Secured Credit Facility dated as
of February 26, 2019 (as further amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”);

WHEREAS, reference is made to that certain Contribution Agreement, dated as of
June 1, 2019 (the “Contribution Agreement”), by and among TLP Finance Holdings,
LLC, a Delaware limited liability company (the “Transferor”), TransMontaigne
Partners LLC, and the Borrower, pursuant to which the Transferor is indirectly
contributing all of its limited liability company interests of TLP Management
Services LLC, a Delaware limited liability company (“TLP Management Services”),
to the Borrower (such transaction, the “Transaction”).  Immediately upon
consummation of the Transaction, and as a result thereof, TLP Management
Services will be a wholly-owned, direct Subsidiary of the Borrower.

WHEREAS, the Borrower has requested that the Agent and the Lenders party hereto
(constituting Required Lenders) (i) consent to the Borrower’s entry into the
Contribution Agreement, which entry is prohibited by Section 9.8 of the Credit
Agreement and (ii) otherwise modify certain provisions of the Credit Agreement
to account for the consummation and effectiveness of the Transaction; and

WHEREAS, the Agent and the Required Lenders are willing to grant the requested
consent and modifications set forth herein, subject to the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:

1.         Definitions.  Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement.  Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the Third Amendment Effective Date refer
to the Credit Agreement as amended hereby.





1




 

2.         Limited Consent.  Pursuant to Section 9.8 of the Credit Agreement,
the Borrower is not permitted to enter into any transaction with, including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service or the payment of any management, advisory or similar fees to,
any Subsidiary or Affiliate of any Credit Party (other than another Credit
Party), subject to certain exceptions set forth therein.  Subject to the
satisfaction of the conditions precedent set forth in Section 4 below and the
other limitations contained herein and notwithstanding anything in Section 9.8
of the Credit Agreement to the contrary, the Agent and the Required Lenders,
pursuant to Section 14.9 of the Credit Agreement, hereby consent to the
execution by the Borrower of the Contribution Agreement and entry by the
Borrower into the Transaction.

3.         Amendments to Credit Agreement.  Upon the Third Amendment Effective
Date and pursuant to Section 14.9 of the Credit Agreement:

(a)        The definition of “Omnibus Agreement” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.

(b)        The definition of “Permitted Restricted Payment” in Section 1.1 of
the Credit Agreement is hereby amended by amending and restating clause (c)
thereof in its entirety as follows:

“(c) other Restricted Payments made to Partners that are necessary to enable
Partners to pay its expenses incurred in the ordinary course of business,
including professional expenses, directors fees, and transactional expenses
incurred in connection with a Permitted Acquisition, and”

(c)        Section 5.1(f) of the Credit Agreement is hereby amended by deleting
the text “and the Omnibus Agreement”.

(d)        Section 6.29 of the Credit Agreement is hereby amended by deleting
the text “the Omnibus Agreement,”.

(e)        Section 9.8 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“9.8       No Affiliate Transactions.

Enter into any transaction with, including, without limitation, the purchase,
sale or exchange of property or the rendering of any service or the payment of
any management, advisory or similar fees to, any Subsidiary or Affiliate of any
Credit Party (other than another Credit Party) except (a) in the ordinary course
of such Credit Party’s or Restricted Subsidiaries’ business and upon fair and
reasonable terms no less favorable to such Credit Party or Restricted Subsidiary
than could be obtained in a comparable arm’s-length transaction with an
unaffiliated Person, (b) as permitted under Section 9.6, (c) Guarantees of any
Joint Venture permitted under clause (h) of the definition of Permitted
Investments, (d) employment and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business, (e)
payment of





2




 

customary fees and reasonable out of pocket costs to, and indemnities for the
benefit of, directors, officers and employees of the Credit Parties and their
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Credit Parties and their Restricted
Subsidiaries, (f) the payment of fees and expenses with respect to the
consummation of this Credit Agreement, (g) transactions with any Joint Venture
which, when considered together with all other transactions between such Credit
Party or Restricted Subsidiary, on the one hand, and the applicable Joint
Venture, on the other hand, are upon fair and reasonable terms no less favorable
to such Credit Party or Restricted Subsidiary than could be obtained in a
comparable arm’s-length transaction with an unaffiliated Person, (h)
transactions approved by the conflicts committee of the board of directors (or
comparable governing body) of Partners as being fair to the applicable Credit
Party or Restricted Subsidiary, and (i) transactions that do not require or
result in the Credit Parties’ making payments, transferring assets, or incurring
liabilities (including, without limitation, contingent liabilities) in an amount
in excess of $500,000 per transaction per fiscal year.”

(f)        Section 9.16 of the Credit Agreement is hereby amended by deleting
the text “the Omnibus Agreement,”.

(g)        Section 11.1 of the Credit Agreement is hereby amended by amending
and restating clause (m) thereof in its entirety as follows:

“(m)     any event of default on the part of a Credit Party shall have occurred
under any Specified Contract to which any Credit Party is a party, or any
Specified Contract is terminated in whole or in part, if such event of default
or termination would reasonably be expected to result in a Material Adverse
Effect after taking into account any replacement therefor.”

(h)        A new Section 14.27 is hereby inserted into the Credit Agreement as
follows:

“Section 14.27.  Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
any Swap Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC





3




 

Credit Support (and any interest and obligation in or under such Supported QFC
and such QFC Credit Support, and any rights in property securing such Supported
QFC or such QFC Credit Support) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)        As used in this Section 14.27, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

4.         Conditions Precedent. This Agreement shall become effective only upon
satisfaction of each of the following conditions precedent (the date of such
satisfaction, the “Third Amendment Effective Date”):

(a)        The Agent shall have received each of the following, each in form and
substance reasonably satisfactory to the Agent:

(i)         counterparts of this Agreement duly executed by the Borrower, the
Required Lenders, and the Agent;

(ii)       counterparts of the Consent and Reaffirmation of the Guarantors
attached hereto duly executed by each of the Guarantors;





4




 

(iii)      a duly executed certificate of the Borrower stating that the Borrower
is in compliance with the covenants set forth in Sections 8.1 through 8.3 of the
Credit Agreement with respect to the covenant levels at the time of the most
recent Compliance Certificate, in each case, immediately before and after giving
pro forma effect to the Transaction and attaching calculations demonstrating
such compliance;

(iv)       an executed copy of the Contribution Agreement; and

(v)        (A) an executed copy of Amendment No. 3 (the “TopCo Credit Agreement
Amendment”) to that certain Senior Secured Credit Facility, dated as of November
25, 2018 (the “TopCo Credit Facility”), among the Transferor, as borrower, the
financial institutions from time to time party thereto, as lenders, and the
other parties thereto, and all conditions precedent to the TopCo Credit
Agreement Amendment shall have been met or waived in accordance with the terms
thereof and (B) evidence that all security interests arising pursuant to the
TopCo Credit Facility or any security agreement, pledge agreement or other
agreement related thereto in the equity interests of TLP Management Services and
its Subsidiaries and any of their other assets and property, real or personal,
tangible or intangible, shall have been terminated and released.

(b)        the Borrower shall have paid to the Agent all fees and expenses due
and payable under the Credit Agreement (including the fees of counsel to the
extent invoiced at least one (1) Business Day prior to the Third Amendment
Effective Date) and in connection with this Agreement.

5.         Limitation; Effect of Agreement.  Any foregoing consent is only
effective in the specific instances and for the specific purposes for which it
is given and shall not be effective for any other purpose, and no provision of
the Credit Agreement or any other Credit Document is amended or waived in any
way other than as provided herein.  Except as set forth expressly hereinabove,
all terms of the Credit Agreement and the other Credit Documents shall be and
remain in full force and effect, and shall constitute the legal, valid, binding,
and enforceable obligations of the Borrower and the other Credit Parties party
thereto.

6.         No Novation or Mutual Departure.  The Borrower expressly acknowledges
and agrees that (i) there has not been, and this Agreement does not constitute
or establish, a novation with respect to the Credit Agreement or any of the
Credit Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof other than with respect to the consent and amendments in
Sections 2 and 3 above, and (ii) nothing in this Agreement shall affect or limit
the Agent’s or any Lender’s right to demand payment of liabilities owing from
the Borrower or any other Credit Party to the Agent and the Lenders under, or to
demand strict performance of the terms, provisions and conditions of, the Credit
Agreement and the other Credit Documents, to exercise any and all rights, powers
and remedies under the Credit Agreement or the other Credit Documents or at law
or in equity, or to do any and all of the foregoing, immediately at any time
after the occurrence of a Default or an Event of Default under the Credit
Agreement or the other Credit Documents.





5




 

7.         Ratification and Restatement.  The Borrower hereby (i) restates,
ratifies, and reaffirms each and every term, covenant, and condition set forth
in the Credit Agreement and the other Credit Documents to which it is a party,
as of the date hereof and the Third Amendment Effective Date, in each case,
after giving effect to the Transaction and the terms hereof and (ii) restates
and renews each and every representation and warranty heretofore made by it in
the Credit Agreement and the other Credit Documents as fully as if made on the
date hereof and the Third Amendment Effective Date and with specific reference
to this Agreement and any other Credit Documents executed or delivered in
connection herewith (except with respect to representations and warranties made
as of an expressed date, in which case such representations and warranties shall
be true and correct as of such date).  This Agreement constitutes a Credit
Document.

8.         No Default.  To induce the Agent and the Lenders to enter into this
Agreement and to continue to make advances pursuant to the Credit Agreement
(subject to the terms and conditions hereof), the Borrower hereby acknowledges
and agrees that, as of the date hereof and the Third Amendment Effective Date,
and, in each case, after giving effect to the Transaction and the terms hereof,
there exists (i) no Default or Event of Default and (ii) no right of offset,
defense, counterclaim, claim, or objection in favor of the Borrower arising out
of or with respect to any of the Loans or other obligations of the Borrower owed
to the Lenders under the Credit Agreement or any Credit Document.

9.         Release.  In consideration of the amendments contained herein, the
Borrower hereby waives and releases each of the Lenders, the Agent and the
Issuing Bank from any and all claims and defenses, known or unknown as of the
date hereof and as of the Third Amendment Effective Date, with respect to the
Credit Agreement and the other Credit Documents and the transactions
contemplated thereby.

10.       Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts and
transmitted by facsimile to the other parties, each of which when so executed
and delivered by facsimile shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  This Agreement may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Agreement.

11.       Fax or Other Transmission.  Delivery by one or more parties hereto of
an executed counterpart of this Agreement via e-mail, facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of such
party can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement.

12.       Section References.  Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.





6




13.       Recitals Incorporated Herein.  The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

14.       Further Assurances.  The Borrower agrees to take such further actions
as the Agent shall reasonably request in connection herewith to evidence the
agreements herein contained.

15.       Severability.  Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

16.       Governing Law; Jury Trial; Submission to Jurisdiction.  This Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York.  Sections 14.2 and 14.3 of the Credit Agreement shall
apply as if set forth in full herein modified mutatis mutandis.

 

[Signature Pages Follow]

 

 



7




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

BORROWER:

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

By:

TransMontaigne Operating GP L.L.C., its sole

 

 

general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





[TMP - Consent and Third Amendment to Third Amended and Restated Senior Secured
Credit Facility]




 

 

 

AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





[TMP - Consent and Third Amendment to Third Amended and Restated Senior Secured
Credit Facility]




 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CONSENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED
SENIOR SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG
TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution:

,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



[TMP - Consent and Third Amendment to Third Amended and Restated Senior Secured
Credit Facility]




CONSENT AND REAFFIRMATION

 

June 1, 2019

 

Each of the undersigned (i) acknowledges receipt of the foregoing Consent and
Third Amendment to Third Amended and Restated Senior Secured Credit Facility
(the “Agreement”), (ii) consents to the execution and delivery of the Agreement
by the parties thereto, and (iii) reaffirms all of its obligations and covenants
under that certain Second Amended and Restated Full Recourse Guaranty Agreement,
dated as of March 13, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Guaranty Agreement”), executed by it, or later
joined by it, and agrees that none of such obligations and covenants shall be
limited by the execution and delivery of the Agreement.

Each of the undersigned confirms and reaffirms, as of the date hereof, (a) its
guarantee of the Obligations (including, without limitation, the increase in
Revolving Credit Commitments) under the Guaranty Agreement, and (b) its grant of
Liens on the Collateral to secure the Obligations (including, without
limitation, the Obligations with respect to the increase in Revolving Credit
Commitments) pursuant to the Security Documents.

As of the date hereof, each of the undersigned hereby represents and warrants
that the representations and warranties of such Credit Party set forth in the
Guaranty Agreement and the Security Agreement to which such Credit Party is a
party, are true and correct in all material respects.

As of the date hereof, each of the undersigned hereby agrees to and acknowledges
the language set forth in the new Section 14.27 of the Credit Agreement and
further acknowledges that Section 14.27 of the Credit Agreement shall apply to
all Credit Documents (including, without limitation, the Guaranty Agreement) as
if set forth in full therein.

This Consent and Reaffirmation may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  Capitalized terms used in this Consent and Reaffirmation without
definition shall have the respective meanings ascribed thereto in the Agreement.

 

[Signature Pages Follow]

 

 



 




 

 

 

TRANSMONTAIGNE PARTNERS LLC, a
Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE OPERATING COMPANY
L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

TransMontaigne Operating GP L.L.C., its
sole general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE TERMINALS L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

RAZORBACK L.L.C.,
a Delaware limited liability company

 





[TMP - Consent and Reaffirmation]




 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TPME L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TPSI TERMINALS L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TLP FINANCE CORP.,
a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TLP OPERATING FINANCE CORP.,
a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[TMP - Consent and Reaffirmation]

